Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s amendment after final filed on 02/23/2021.
Status of claims
Claims 1-10 are pending. Claims 1-10 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 07/29/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent  No. 15/932,843 has been reviewed and are accepted. The terminal disclaimer has been recorded.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “filtering unit for filtering time tokens using a local clock and a cryptographic key to generate expected time tokens and associated time token message keys. The filtering unit locates the time token and an associated time token message key in a time token cache. A message decryption unit decrypts an encrypted time message using the associated time token message key as the 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491